MAXEY, District Judge
(after stating the facts as above). Under the facts of this case the court is of the opinion that Hart Mussey is the head of a family and that the property in controversy is his homestead. As a homestead it is free from the claims of creditors. Mussey’s homestead right is absolute and unconditional, and the decisions of the courts of Texas place it beyond the reach of his creditors. Krueger v. Wolf, 12 Tex. Civ. App. 167, 33 S. W. 663; Bank v. Cruger, 31 Tex. Civ. App. 17, 71 S. W. 785; Wolfe v. Buckley, 52 Tex. 641; Barry v. Hale, 2 Tex. Civ. App. 668, 21 S. W. 983; Lacy v. Lockett, 82 Tex. 190, 17 S. W. 916. See, also, Brau v. Von Rosenberg, 76 Tex. 522, 13 S. W. 485; Childers v. Henderson, 76 Tex. 664, 13 S. W. 481; Randolph v. White, 135 Fed. 875.
*1009It is immaterial whether Mussey acquired the homestead as a single or married man. In either event, in view of the facts found, the result would be the same. See Krueger v. Wolf, supra; Bank v. Cruger, supra; Wolfe v. Buckley, supra; Barry v. Hale, supra.
The trustee was right in setting aside the- property to the bankrupt as his homestead and exempt from forced sale, and an order will be accordingly so entered.